                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 5:18-CR-235-D


UNITED STATES OF AMERICA,                   )
                                            )
                 ~                          )                ORDER
                                            )
MAURQUICE QUASHAWN MCCOY,                   )
                                            )
                          Defendant.        )


       The United States shall file a response to defendant's motion to extend time to file a motion

under 28 U.S.C. § 2255 [D.E. 424]. The response is due not later than April 21, 2021.

       SO ORDERED. This JL day of April 2021.




                                                     JSC.DEVERill
                                                     United States District Judge




           Case 5:18-cr-00235-D Document 425 Filed 04/06/21 Page 1 of 1
